Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 8.1 Mayer Brown LLP 71 South Wacker Drive July 16, 2008 Chicago, Illinois 60606-4637 Main Tel (312) 782-0600 Main Fax (312) 701-7711 www.mayerbrown.com USAA Acceptance, LLC 10750 McDermott Freeway San Antonio, Texas 78288 Re: USAA Acceptance, LLC Registration Statement on Form S-3 (No. 333-131356) Ladies and Gentlemen: We have acted as special tax counsel to USAA Acceptance, LLC (the  Depositor ) and USAA Federal Savings Bank ( USAA FSB ) in connection with the offering of Class A-2 Notes, Class A-3 Notes and Class A-4 Notes (collectively, the  Notes ) described in the preliminary prospectus supplement dated July 11, 2008 (the  Preliminary Prospectus Supplement ) and base prospectus dated July 11, 2008 (the  Base Prospectus ; and collectively with the Preliminary Prospectus Supplement, the  Preliminary Prospectus ) which have been filed with the Securities and Exchange Commission (the  Commission ) pursuant to Rule 424(b) under the Securities Act of 1933, as amended (the  Act ). As described in the Preliminary Prospectus, the Notes will be issued by USAA Auto Owner Trust 2008-3 (the  Issuer ), a trust formed by the Depositor pursuant to a trust agreement (the  Trust Agreement ) between the Depositor and Wells Fargo Delaware Trust Company, as owner trustee. The Notes will be issued pursuant to an Indenture (the  Indenture ) between the Issuer and The Bank of New York Mellon, as indenture trustee (the  Indenture Trustee ). Capitalized terms used herein without definition herein have the meanings set forth in Appendix A to the Sale and Servicing Agreement between the Depositor, the Issuer, USAA FSB and the Indenture Trustee. In that connection, we generally are familiar with the proceedings required to be taken in connection with the proposed authorization and issuance of the Notes and have examined copies of such documents, corporate records and other instruments as we have deemed necessary or appropriate for the purpose of this opinion, including the Preliminary Prospectus, the Trust Agreement and the forms of the Indenture and other documents prepared in connection with the issuance of the Notes (collectively, the  Operative Documents ). The opinion set forth herein is based upon the applicable provisions of the Internal Revenue Code of 1986, as amended, Treasury regulations promulgated and proposed thereunder, current positions of the Internal Revenue Service (the  IRS ) contained in published Revenue Rulings and Revenue Procedures, current administrative positions of the IRS and existing judicial decisions.
